Citation Nr: 0116088	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  95-40 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left wrist 
disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a right elbow 
disability.

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected vitiligo.




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from February 1974 to 
February 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied service connection for an eye disability, a neck 
disability, a right shoulder disability, residuals of a right 
ankle fracture, a low back disability, a left wrist 
disability, residuals of a circumcision, a skin disability, 
hemorrhoids, a right elbow disability, and a urinary tract 
disability.  By that rating decision, the RO granted service 
connection for gout, effective March 1, 1994, rated zero 
percent disabling.  By March 2001 rating decision, the RO 
increased the rating for gout to 20 percent, effective March 
1, 1994.  Although, generally, each increase represents a 
grant of benefits, the Court has held that a decision 
awarding a higher rating, but less that the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  However, when, as here, the 
appeal is expressly limited to a specified benefit, the 
appellate process ends once such benefit is granted.  See Id. 
at 39; Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) 
(where the claimant expressly indicates an intent that 
adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor BVA has authority 
to adjudicate those specific claims, absent a subsequent 
request or authorization from the claimant or his or her 
representative).  As the veteran indicated a desire for a 
rating of 10 percent for gout, and the RO granted 20 percent 
by March 2001 rating decision, the issue of increased rating 
for such is no longer before the Board.

By the October 1994 rating decision, the RO granted service 
connection for sinusitis/allergic rhinitis.  The veteran 
initiated an appeal with respect to the initial rating in 
April 1995, and the RO issued a statement of the case (SOC) 
in June 1995.  However, such matter is not before the Board, 
as that appeal was not perfected.  38 C.F.R. §§ 20.200, 
20.201, 20.302 (2000).

He did not initiate an appeal with respect to his low back 
disability.  Therefore, that issue is not before the Board.  
38 C.F.R. §§ 20.200, 20.201 (2000).

By the March 2001 rating decision, the RO granted service 
connection for residuals of a right ankle fracture.  Thus, as 
the relief sought on appeal has been granted, that issue is 
no longer in appellate status at Board.  Also, by that rating 
decision, the RO granted service connection for prostatitis, 
claimed as a urinary tract condition due to circumcision.  
Thus, as the relief sought on appeal has been granted, the 
issues of service connection for circumcision residuals and a 
urinary tract disability, initially claimed as separate 
conditions, are no longer before the Board.

As stated above, service connection for a right shoulder 
disability was denied by the October 1994 rating decision.  
The veteran filed a timely notice of disagreement in April 
1995.  See 38 C.F.R. §§ 20.200, 20.201. 20.302(a) (2000).  
However, a SOC has not yet been issued.  As no SOC on this 
matter has ever been issued, additional action by the RO is 
required as set forth below in the Remand portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 328 (1999).

Apparently, the veteran chose American Veterans (AMVETS) to 
represent him in July 1993.  In May 2001, an AMVETS 
representative wrote to the veteran stating, essentially, 
that AMVETS was withdrawing its representation.  Thus, the 
veteran is unrepresented in the present appeal to the Board.


FINDINGS OF FACT

1.  The veteran's pre-existing left wrist disability is not 
shown to be related to his active service; nor did it 
increase in severity during such service. 

2.  The veteran suffers from vitiligo, a disease of the skin; 
the record does not reveal any separate disease of the skin 
of service origin.

3.  Hemorrhoids were not shown in active service.

4.  A right elbow disability was not evident in active 
service.

5.  The veteran's vitiligo is manifested by no more than 
hypopigmented spots on the face and body and increased 
sensitivity to the sun.


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred or aggravated 
during the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.1(m), 3.6, 3.303, 3.306 (2000).

2.  A skin disease, other than vitiligo, was not incurred in 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§ 3.303 (2000).

3.  Hemorrhoids were not incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).

4.  A right elbow disability was not incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 
(2000).

5.  The criteria for an initial evaluation of 30 percent for 
the veteran's vitiligo have been met for the entire appeal 
period.  38 U.S.C.A. §§  1110, 1131, 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.118 Diagnostic Code 7800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Wrist Disability

The January 1973 pre-enlistment examination did not indicate 
a left wrist disability.  However, on the corresponding 
report of medical history, the veteran reported that he had 
dislocated his wrist three years earlier.  A physician's 
notation indicated a lack of residuals detected clinically.  
The veteran's service medical records are silent with respect 
to complaints regarding his left wrist.  

An April 1996 VA examination report indicated subjective 
complaints of left wrist pain in cold or humid weather.  The 
veteran reported that he dislocated the left wrist at the age 
of 15 or 16, and that there had been no reinjury of any 
significance since that time.  The examiner stated that there 
were no significant sequelae except for mild subjective 
symptomatology.

Skin Disease/ Vitiligo

The service medical records indicate that the veteran was 
treated for vitiligo since the mid 1980s.  March 1986 service 
medical records reflect that vitiligo primarily affected his 
face and groin area.  As prescribed medication was not 
effective, psoralen-ultraviolet-light (PUVA) treatment was 
suggested in addition to alternative medication.  In 
September 1986, he complained of a rash on the right great 
toe.  The rash was seen as an allergic reaction rather than 
the result of an insect bite.  Topical medication was 
prescribed.

In March 1992, he presented with a rash on his chest and 
back.  He was diagnosed with dermatitis medicamentosa and 
prescribed medication for its treatment.

August 1993 service medical records indicate that PUVA 
treatment was terminated as such affected his eyesight 
adversely.  

By October 1994 rating decision, he was granted service 
connection for vitiligo, evaluated as 10 percent disabling, 
effective March 1, 1994.  

In his April 1995 notice of disagreement, he stated, "I feel 
that 10 percent for vitiligo is a total injustice.  Due to 
the UVA treatments I received . . . my eyesight deteriorated 
to the point I cannot be exposed to the sun because my eyes 
easily burn." Further, he stated, "the vitiligo has made my 
skin so sensitive to exposure to the sun, but also friction 
has caused me great pain."

When perfecting his appeal in September 1995, he indicated 
that his vitiligo was getting worse and that the associated 
white spots were "spreading more across [his] body."  He 
indicated that he got sunburned easily and that he was 
seeking an evaluation of at least 30 percent for vitiligo.  
With respect to his claim of service connection for a skin 
disability, he indicated that it was "connected with [his 
vitiligo]," and that his thumbs "constantly swelled."

On April 1996 VA medical examination, the examiner described 
vitiligo affecting the veteran's face, chest, hands, and 
genitals.  The examiner stated that the veteran's skin was 
highly sensitive to the sun, and that he had small acne scars 
on his face.  The veteran described a history of acne 
beginning in 1974 which he treated with various creams.  He 
stated that he had been free of acne for that past year.  The 
examiner diagnosed progressive vitiligo, sensitive skin, 
particularly on sun exposure, and a history of acne.

On October 1999 VA medical examination, he reported that the 
hypopigmented areas of his skin were sensitive to light and 
that he got sunburned easily.  Objective examination revealed 
whitish macular areas on the face and in the genital area, as 
well as on the fingertips and elsewhere.  The examiner 
diagnosed vitiligo involving the face, hands, genital area, 
feet, and body.

Hemorrhoids

The veteran's service medical records are silent with respect 
to hemorrhoids.  In his April 1995 notice of disagreement, he 
provided detailed explanations as to why he found the October 
1994 rating decision objectionable.  However, with respect to 
the issue of hemorrhoids he wrote, "Enough said!"

In completing his September 1995 substantive appeal form, he 
stated that hemorrhoids were "[t]otally uncomfortable!  Have 
experienced bleeding and cannot sit down for long periods of 
time.  Problem here: my job requires sitting for 12 1/2 hours a 
day.  Looking for 20 percent."

On April 1996 VA examination of the anus and rectum, the 
veteran reported that while stationed in Omaha in 1991, he 
began to experience rectal pain and bleeding.  Apparently, 
the hemorrhoids were responsive to over-the-counter 
medication.  He reported that he had had no bleeding in over 
a year, and that he was asymptomatic.  A rectal examination 
revealed no hemorrhoids.  Sphincter tone was normal, there 
was no abnormality in the wall of the bowel, and an occult 
blood study was negative.  The examiner diagnosed a history 
of hemorrhoids since 1991 that had been asymptomatic for the 
previous year.  

On October 1999 VA examination, he described rectal pain and 
bleeding since 1982 which he treated with over-the-counter 
medication.  He described occasional bleeding, and on 
objective examination, the examiner found grade I 
hemorrhoids.  

Right Elbow

The veteran's service medical records are silent as to a 
right elbow disability.  In his April 1995 notice of 
disagreement, he stated, "tendon gets inflamed."  On 
completing his substantive appeal in September 1995, he 
stated that he had restrictive movement in the right elbow, 
as well as arthritis.

On April 1996 VA medical examination, the veteran told the 
examiner that he fell off a horse in early 1974 and 
dislocated his right shoulder.  He stated that "something 
happened" to his right elbow too.  He reported that it hurt 
to throw a ball or perform prolonged activity with the right 
elbow.  He reported occasional swelling and stated that he 
could not fully straighten that elbow.  On examination, the 
examiner observed that the veteran lacked only three degrees 
of full extension of the right elbow and that he could not 
fully flex the elbow.  Some mild tenderness was noted, but 
muscle strength was normal.  When providing a diagnosis, the 
examiner wrote, "Old dislocation of right shoulder and 
possible injury of the right elbow.  I found nothing specific 
on examination."

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b) (2000); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires "current symptomatology" at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 as requiring the existence 
of a present disability for VA compensation purposes).  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there 
is no basis for the granting of service connection for a neck 
disability absent medical evidence that the veteran presently 
has a chronic neck disability which had its onset or is 
otherwise related to service); Wamhoff v. Brown, 
8 Vet. App. 517 (1996) (it is well settled that there must be 
evidence of present disability for service connection to be 
awarded); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Absent proof of present 
disability there can be no valid claim); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau, 2 Vet. App. at 143; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson, 12 Vet. App. at 253. 

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen generally are to be 
regarded as acute diseases, healing without residuals.  See 
38 C.F.R. § 3.380 (2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Under that provision, a veteran is 
entitled to the "benefit of doubt" when there is an 
approximate balance of positive and negative evidence.  See 
also 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App.49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996)

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; and (3) any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
See 38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 
(2000).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3 (2000).  

38 C.F.R. § 4.27 (2000) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional code to identify the basis for the evaluation 
assigned.  The additional code is shown after the hyphen.  

Also, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio, 2 
Vet. App. at 629 (1992).  Any change in the diagnostic code 
made by a VA adjudicator must be specifically explained.  See 
Id

Service Connection for Left Wrist Disability

The record clearly shows that the veteran's left wrist injury 
occurred well before service.  Furthermore, he did not report 
any additional injury during service.  Indeed, he voiced no 
complaints with respect to his left wrist during service.  
The only residuals, according to the competent and probative 
medical evidence, are mild subjective complaints.

As the left wrist injury occurred prior to service, service 
connection must be denied.  In addition, no aggravation 
during service has been shown.  See 38 C.F.R. § 3.306.  
During service, he did not complain of any symptoms 
associated with his left wrist, and the April 1996 VA 
examination report indicated no significant sequelae.  Thus, 
as his left wrist disability underwent no increase in 
severity either during or after service, no aggravation has 
been shown.  Falzone, 8 Vet. App. at 402.  

The Board notes that he has complained of flare-ups in 
certain types of weather.  However, as the underlying 
disability has not increased in severity, aggravation under 
the pertinent criteria has not been shown.  Hunt, 1 Vet. App. 
at 297; Green, 1 Vet. App. at 323; Jensen, 4 Vet. App. at 
306-307.

The VCAA mandates that VA has a duty provide notice to the 
claimant as to the information and evidence necessary to 
substantiate the claim.  Further, under VCAA, the Secretary 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  Id. (to be codified as 
amended at 38 U.S.C. § 5103A).  However, under the revised 
§ 5103A(a)(2), VA is not required to provide assistance to 
the claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

The competent evidence demonstrates that the veteran did not 
incur a left wrist injury in service.  Also, the competent 
evidence shows that his left wrist disability was not 
aggravated in service.  Furthermore, any sequelae are minimal 
and subjective, and another VA examination will not assist 
the veteran in establishing service connection or aggravation 
pertaining to a disability of the left wrist.  Thus, such 
examination is not warranted and not required under VCAA (to 
be codified as amended at 38 U.S.C. § 5103A).

Skin Disability

Other than vitiligo and associated symptomatology, the 
veteran has no other currently diagnosed skin disabilities or 
diseases.  The April 1996 VA examination report indicated a 
history of acne as reported by the veteran.  The examiner 
observed acne scars but did not report visible acne.  The 
veteran himself indicated that he had not suffered from acne 
in the previous year.  Service medical records indicated that 
he complained of rashes unrelated to vitiligo on two 
occasions during his 20-year military career.  On both 
occasions, the rashes were found to be allergic reactions and 
were treated with medication, presumably successfully.

The veteran himself indicated that his claimed skin 
disability was related to his service-connected vitiligo.  He 
has not shown or claimed symptoms of a separate skin disease 
or disorder.  Even with respect to acne, he related to the VA 
examiner in April 1996 that he had not suffered from acne in 
the past year.  He did not mention acne to the VA examiner 
who conducted the October 1999 skin examination, and such was 
not observed by the VA physician.  As he has no currently 
diagnosed skin disease or disability separate from vitiligo, 
service connection for a skin disorder must be denied.  See 
Gilpin; Wamhoff, supra.

No further action under VCAA need be taken with respect to 
this issue.  The veteran has been afforded VA examinations in 
April 1996 and October 1999, which failed to identify a skin 
disease other than vitiligo.  The veteran himself alleged no 
separate disability.  Hence, having no current separate skin 
disability, no further assistance or notification otherwise 
mandated by VCAA would be of benefit to the veteran in this 
instance, and he is not prejudiced by the lack of such.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Hemorrhoids

In order for service connection to be granted, there must be 
some evidence linking a current disability to service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306.  In the 
present case, service medical records are silent with respect 
to hemorrhoids or other complaints associated with the 
gastrointestinal tract.  Further, the veteran has provided no 
information which could help establish a link with service.  
The only comment he himself made with respect to hemorrhoids 
in his notice of disagreement was "enough said!"  In 
completing his substantive appeal, he described his 
hemorrhoids as "totally uncomfortable."  However, he has 
made no specific allegation as to how his hemorrhoids might 
be related to service.  Thus, there is no way to link his 
present hemorrhoidal problem with service.  

The Board notes that he provided different dates of onset to 
the VA examiners.  He told the April 1996 examiner that he 
began to suffer from hemorrhoids in 1991.  He told the 
October 1999 examiner that hemorrhoids first occurred in 
1982.  Such confusing information would further impede the 
establishment of a link between his present condition and 
service.

The veteran was provided notice of all RO decisions and 
action.  He was told in the October 1994 rating decision and 
in the June 1995 statement of the case that there was no 
evidence of hemorrhoids in his service medical records.  The 
veteran did not supply any alternative records or identify 
healthcare facilities where such might be obtained.  Thus, VA 
has fulfilled its duty to him under VCAA pertaining to 
adequate notice.  VCAA (to be codified as amended at 
38 U.S.C. § 5103).  Also, VA has no further duty to assist 
with respect to obtaining medical records as such have not 
been identified.  Id. (to be codified as amended at 38 U.S.C. 
§ 5103A)

VA has no other obligation to assist the veteran under VCAA. 
Generally, under VCAA, the Secretary has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  Id.  However, under the revised § 5103A(a)(2), the 
Secretary is not required to provide assistance to the 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In the 
present case, there is no evidence of hemorrhoids in service, 
the veteran has not explained how hemorrhoids are related to 
service in his written communications with VA, and he has 
supplied inconsistent information to various VA medical 
examiners.  Under such circumstances, a further medical 
examination for the purpose of obtaining a medical opinion 
regarding the etiology of his hemorrhoids would not be 
useful.  A physician would not have sufficient information 
upon which to base an opinion.

This is not a case where the benefit of the doubt rule is 
applicable.  See VCAA (to be codified as amended at 38 U.S.C. 
§ 5107); see also 38 C.F.R. § 3.102.  The evidence regarding 
the issue of service connection for hemorrhoids is not in 
relative equipoise.  See Gilbert, supra.  Rather, the 
preponderance of the evidence weighs against the veteran.  
See Alemany, supra.  Thus, again, service connection for 
hemorrhoids must be denied.

Right Elbow Disability

Whether the veteran has a current right elbow disability is 
uncertain, as reflected in the April 1996 VA examination 
report.  Regardless, however, there is no evidence of a right 
elbow disability in the record.  Service medical records are 
silent with respect to any complaint pertaining to the right 
elbow.  Moreover, there is no mention of a horseback riding 
accident.  Furthermore, the veteran has not supplied details 
regarding a link between his alleged right elbow disability 
and service.  As there is no evidence of a link between a 
right elbow disability and service, service connection must 
be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  

The veteran was provided notice of all RO decisions and 
action.  He was told in the October 1994 rating decision and 
in the June 1995 statement of the case that there was no 
evidence of a right elbow disability in his service medical 
records.  Thus, VA has fulfilled its duty to him under VCAA 
pertaining to adequate notice.  VCAA (to be codified as 
amended at 38 U.S.C. § 5103).  

Generally, under VCAA, the Secretary has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  Id. (to be codified as amended at 38 U.S.C. § 5103A).  
Here, VA has no further duty to assist him in substantiating 
his claim.  Id.  Although he was told that service connection 
for this disability was denied due to a lack of evidence in 
the service medical records, he did not supply any 
alternative records or identify healthcare facilities where 
such might be obtained.  VA cannot assist him in obtaining 
medical records when such have not been identified.  Id. (to 
be codified as amended at 38 U.S.C. § 5103A).  Further, under 
the revised § 5103A(a)(2), VA is not required to provide 
assistance to the claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In this case, there is no evidence of a right elbow 
disability in service and he has not explained how a right 
elbow disability is related to service in his written 
communications with VA.  Under such circumstances, a further 
medical examination for the purpose of obtaining a medical 
opinion regarding the etiology of his right elbow disability 
would not be useful.  A physician would not have sufficient 
information on which to base such an opinion.

This is not a case where the benefit of the doubt rule is 
applicable.  see also 38 C.F.R. § 3.102.  The evidevce 
regarding the issue of service connection for a right elbow 
disability is not in relative equipoise.  See Gilbert, supra.  
Rather, the preponderance of the evidence weighs against the 
veteran.  See Alemany, supra.  Thus service connection for a 
right elbow disability must be denied.

Increased Rating for Service Connected Vitiligo

The veteran is currently rated 10 percent for his service-
connected vitiligo.  He is rated under 38 C.F.R. § 4.118, 
Code 7899-7806 (2000).  Code 7899 pertains to diseases and 
other disabilities of the skin, generally, and Code 7806 
pertains to eczema.  38 C.F.R. §§ 4.20, 4.27.

Code 7806 states as follows: with slight, if any, 
exfoliation, exudation or itching, and if on a nonexposed 
surface or small area, a 10 percent evaluation is warranted.  
With exfoliation, exudation or itching and if involving an 
exposed surface or extensive area, a 10 percent evaluation is 
assigned.  A 30 percent evaluation is assigned where there is 
exudation or constant itching, extensive lesions, or marked 
disfigurement, and a 50 percent evaluation is assigned where 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the condition is 
exceptionally repugnant.  A Note to 38 C.F.R. § 4.118 
provides that the most repugnant conditions may be submitted 
for central office rating with several unretouched 
photographs.  

The record shows that the veteran's symptoms are primarily 
hypopigmentation and heighteren sensitivity to the sun.  His 
symptoms do not seem to approximate those of eczema.  He has 
not complained of and the competent medical evidence has not 
reflected exfoliation, exudation, itching, crusting, or other 
symptoms associated with eczema.  Thus, a rating under the 
criteria applicable to eczema is inappropriate in this case.  
38 C.F.R. §§ 4.20, 4.27, 4.118, Code 7806.

As stated above, the assignment of a particular code is 
"completely dependent on the facts of a particular case."  
Butts, 5 Vet. App. at 538.  In the present case, the veteran 
has complained of the spreading of white spots across his 
body.  Upon April 1996 VA examination, the examiner described 
multiple areas of vitiligo on the face.  Vitiligo was also 
noted on the hands, chest and genitals, and the examiner 
indicated sensitivity to the sun.  The examiner stated that 
his vitiligo was progressive.  Upon VA examination in October 
1999, the hypopigmented spots on the face and genital area 
ranged from dime size to larger that quarter size.  
Hypopigmentation was noted on the fingers and feet as well.

Under the particular facts of this case, it is clear that the 
veteran suffers no pain, itching, or other sensory symptoms.  
Rather, he appears to be suffering from increasing 
hypopigmentation affecting the entire body, but primarily the 
face.  Thus, he would be more properly rated under 38 C.F.R. 
§ 4.118, Code 7800 (2000).

Under Code 7800, a disfiguring scar of the head, face, or 
neck can be assigned a disability rating from zero percent to 
50 percent, depending on its severity.  A zero percent 
evaluation is for a scar which is "slight."  For a "moderate" 
scar, which is "disfiguring," a 10 percent rating is 
appropriate.  A 30 percent rating is warranted for a "severe" 
scar, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles; a "complete or 
exceptionally repugnant deformity" of one side of the face or 
a "marked or repugnant bilateral disfigurement" receives a 50 
percent disability rating.  Code 7800 also provides that when 
there is additionally "marked discoloration, color contrast, 
or the like" of the service-connected scar, a 50 percent 
rating may be increased to 80 percent, a 30 percent rating 
raised to 50 percent, and a 10 percent evaluation bumped up 
to 30 percent.  38 C.F.R. § 4.118.  

Although his vitiligo was not described as repugnant or 
disfiguring, it is clear that the veteran's disability is 
aesthetic to a large degree.  Thus, a rating under Code 7800 
pertaining to scars of the head, neck, and face is the most 
appropriate code under the circumstances.  See Tedeschi, 7 
Vet. App. at 414.

In this instance, a rating of 30 percent is warranted for the 
entire appeal period.  38 C.F.R. § 4.118, Code 7800; See also 
Fenderson, supra.  A rating of 30 percent under Code 7800 
represents severe scarring.  Although the Board notes that 
the veteran's vitiligo was never described as unsightly, it 
is recognized that the veteran's entire face is affected by 
areas of hypopigmentation, warranting a 30 percent rating.  A 
higher rating is not warranted, as his vitiligo does not 
amount to a complete or exceptionally repugnant deformity, as 
required for a rating of 50 percent.  See Massey, 7 Vet. App. 
at 208; Pernorio, 2 Vet. App. at 628.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2000), 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the Board finds no basis upon which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of vitiligo not contemplated 
in the currently assigned 30 percent ratings as permitted 
under the Schedule.

In reaching this decision the Board has considered the 
recently-enacted VCAA which modified the adjudication of all 
pending claims.  In this case, the Board finds that the 
veteran is not prejudiced by its consideration of his claim 
of an increased rating for vitiligo pursuant to this new 
legislation as VA has already met all obligations to the 
veteran under this new legislation.  The veteran has had two 
VA skin examinations, the RO has obtained service medical 
records, and the veteran has been offered the opportunity to 
submit evidence and argument on the merits of this issue, and 
has done so.  In view of the foregoing, the Board finds that 
the veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.  Bernard, supra.


ORDER

Service connection for a left wrist disability is denied.

Service connection for a skin disability, separate from 
vitiligo, is denied.

Service connection for hemorrhoids is denied.

Service connection for a right elbow disability is denied.

An evaluation of 30 percent for service-connected vitiligo is 
granted for the entire appeal period, subject to the law and 
regulations governing the payment of monetary awards.

REMAND

Right Shoulder Disability

By October 1994 rating decision, the RO denied service 
connection for a right shoulder disability.  The veteran 
submitted a notice of disagreement in April 1995, but the RO 
did not issue a SOC regarding this issue.  When there has 
been an initial adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
SOC, and the failure to issue same is a procedural defect.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  Pursuant to 38 C.F.R. § 
19.9(a) (amended effective Oct. 8, 1997), if further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case for 
necessary action.  Thus, the Board must remand the veteran's 
back claim for preparation of a SOC.  See VAOPGCPREC 16-92 
(July 24, 1992).

Visual Disability

The veteran was diagnosed with vitiligo in service.  He had 
PUVA treatment for several months in 1986 and complained of 
burning of the eyes on sun exposure.  On April 1996 VA 
medical examination, he was diagnosed with bilateral compound 
astigmatism and a corneal scar in the right eye.  The 
examiner opined that the veteran had no lenticular opacities 
attributed to PUVA treatment.  In October 1999, he had a 
second VA eye examination.  The examiner diagnosed a small 
visually insignificant peripheral corneal scar, photophobia 
that was within normal limits, and meibomitis.  The Board 
requires clarification and a medical opinion as to the 
etiology of the veteran's various eye disabilities, and 
whether such are related to service or any treatment received 
for vitiligo.

Neck/Cervical Spine Disability

In his April 1995 notice of disagreement, the veteran stated, 
"I still have a pinch nerve on my right side, which 
restricts my neck mobility."  Service records indicate 
complaints of a pinched nerve on the right side of the neck.  
A November 1991 radiologic study of the cervical spine 
revealed no significant abnormalities.  Additionally, a 1972 
football injury was noted.  An April 1996 VA medical 
examination report indicated minimal loss of right rotation 
of the neck.

Pursuant to the new VCAA, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim.  This includes informing 
the veteran of all the evidence needed to support his claim.  
Additionally, VA must assist claimants in obtaining 
government and private records, and obtain a medical opinion 
when such an opinion is necessary to make a decision on a 
claim.  

In this case, medical opinions are needed to clarify the 
following: the nature and etiology of the veteran's eye 
disabilities, to include whether such are related to service 
or to treatment received for vitiligo; and a conclusive 
diagnosis with respect to the veteran's neck as well as an 
opinion regarding etiology of any diagnosed disabilities of 
the neck.  

Thus, to ensure that VA has met its duty to assist the case 
is remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.

2.  The RO must issue a SOC, containing 
all applicable laws and regulations, on 
the issue of service connection for a 
right shoulder disability, to include 
consideration of 38 C.F.R. § 3.310(a) 
(1999), as well as all potentially 
applicable law and regulations.  The 
veteran should be advised of the time 
period in which to perfect his appeal.  
38 C.F.R. § 20.302(b) (2000).  

3.  The RO should ask the veteran whether 
he has received treatment for his eyes or 
neck since service.  If so, the RO should 
obtain the relevant details and the 
necessary release and make reasonable 
efforts to obtain such evidence for the 
record.

4.  Next, the RO should schedule the 
veteran for a VA eye examination.  The 
examiner is asked to identify all 
diseases or disabilities of the eyes and 
provide an opinion as to the etiology of 
any identified eye disabilities.  Also, 
the examiner is asked to comment on the 
affect of vitiligo treatment, to include 
PUVA treatment, on the veteran's eyes.  
The claims file should be made available 
to examiner for review in conjunction 
with the medical 
examination/opinion/comment, requested 
above.  

5.  The RO should schedule the veteran 
for VA medical examination to determine 
the nature and extent of any neck-related 
disability.  The examiner should provide 
an opinion as to the etiology of any 
diagnosed neck disability.  The claims 
file should be made available to examiner 
for review in conjunction with the 
medical examination and diagnosis/opinion 
requested above.  

6.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After completion of the development requested above, the RO 
should re-adjudicate the issues of entitlement to service 
connection for visual and neck disabilities.  If the benefits 
sought on appeal remain denied, the veteran should be 
furnished a SSOC and be given the opportunity to respond.  
The RO should take appropriate action with respect to the 
issue of service connection for a right shoulder disability.  
The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled expeditiously.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes). 



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 



